Citation Nr: 1719794	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease, and if so, whether service connection may be granted. 

2. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so, whether service connection may be granted.

3. Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served in the Navy Reserves from July 1979 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.   

The Veteran requested a hearing in her June 2013 substantive appeal.  A hearing was scheduled for February 2017.  However, the Veteran withdrew her request in a January 2017 statement.

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for hypertension.  The underlying claim for service connection for hypertension, and related claims for service connection for coronary artery disease and type II diabetes mellitus, both as secondary to hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In unappealed April 2003 and September 2007 rating decisions, the RO denied service connection for hypertension.

2. Evidence added to the record since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension.
CONCLUSIONS OF LAW

1. The April 2003 and September 2007 rating decisions are final.  38 U.S.C.S. § 7105(c) (LexisNexis 2017); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening the Claim for Service Connection for Hypertension

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.S. § 5108 (LexisNexis 2017).  

In determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See Id. at 119-20; 38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran's original claim of entitlement to service connection for hypertension was denied by the RO in April 2003 on the grounds that the condition were not incurred in, or aggravated by active duty military service, caused by a disease or injury incurred during active duty, or manifest to a compensable degree within one year from separation from active military service.  The Veteran subsequently filed a claim to reopen her claim for service connection for hypertension in April 2007.  In a September 2007 rating decision, the RO denied re-opening the claim stating that the evidence was not new and material.  The Veteran did not submit a notice of disagreement in response to the April 2003 or the September 2007 rating decision, nor was additional evidence pertinent to her claim physically or constructively associated with the claims folder within one year of the April 2003, or September 2007 decision.  See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2003 and September 2007 decisions became final based on the evidence then of record.  38 U.S.C.S. §§ 7104, 7105 (LexisNexis 2017).  38 C.F.R. § 20.1103 (2016).

Thereafter, in December 2010, the Veteran again filed to reopen her claim for service connection for hypertension.  In a January 2012 rating decision, the RO denied re-opening the claim, stating that the evidence submitted was not new and material.  In a May 2013 statement of the case, the RO re-opened the claim, but denied it on the merits, noting that the evidence failed to show that the condition was incurred in, or aggravated by active duty military service, or secondary to a service connected disability.    

The pertinent evidence of record in April 2003 included treatment records from Dr. Beverly Roberts, from March 2002 to July 2002, and from Dr. Martin Goldberg from February 2002 to March 2002.  The pertinent evidence of record in September 2007 included service treatment records, treatment records from Dr. Ratnassari Gunawardena from 2007, Falcone Center, from January 2006 to May 2007, and DePaul Medical Center, from February 2002 to March 2002.  New evidence submitted post-September 2007 includes treatment records from Dr. Donna Laperyrolerie, from January 2007 to April 2011, Dr. Michael Amare, from April 2011 to July 2011, and from Dr. Ratnassari Gunawardena, from December 2008 to April 2011.  Also, a letter from Dr. Humberto Pavon, and lay statements from the Veteran.        
 
A letter from Dr. Humberto Pavon (Dr. Pavon) dated February 2017 states that the Veteran became his patient in the mid 1980's and had a diagnosis of essential hypertension.  The Veteran stated in a July 2013 Form 9 that her hypertension became worse during service.  As noted previously, the Veteran's claim was denied on the grounds that the condition was not incurred in, or aggravated by active duty military service, caused by a disease or injury incurred during active duty, or manifest to a compensable degree within one year from separation from active military service.  Therefore, an unestablished fact that is necessary to substantiate the Veteran's claim includes evidence that she had a preexisting condition that permanently worsened due to service.  Accordingly, the Board finds that the Veteran's statement, treatment records, and Dr. Pavon's letter constitute new and material evidence that pertains to an unestablished fact that is necessary to establish entitlement to service connection for hypertension - that her hypertension worsened as a result of her active service.  Therefore, the Board must reopen the claim.


ORDER

New and material evidence having been received, reopening of the claim for service connection for hypertension is granted.



REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

At the outset, the Board notes that the RO has not made a formal finding regarding the character of the Veteran's Navy Reserve service, to include the exact dates of her active duty, ACDUTRA, and inactive duty, INACDUTRA, periods of service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.S. § 101 (21), (24) (LexisNexis 2017); 38 C.F.R. § 3.6(a), (d) (2016).  In order to adequately address the Veteran's claim, a remand is necessary to verify her Navy reserve service and to determine the exact dates of ACDUTRA and/or INACDUTRA periods of service.

The evidence of record confirms that the Veteran has a current diagnosis of hypertension.  The Veteran's STRs document that the Veteran was diagnosed with hypertension prior to service.  The Veteran stated in a July 2013 Form 9 that her hypertension became worse during service.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran contends that her coronary artery disease and type II diabetes mellitus are secondary to her hypertension.  As the Veteran's claims to reopen service connection for coronary artery disease and diabetes mellitus are inextricably intertwined with her claim for service connection for hypertension, the Board finds that these issues must be remanded as well.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's periods of service in the Navy Reserves, to include a list of her dates of ACDUTRA and INACDUTRA service.  The AOJ should document all efforts made to do so.  If the dates cannot be verified, the claims file should be annotated to reflect such and the Veteran and her representative notified of such.

2. Request that the Veteran provide or authorize VA to obtain records of her relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. After completing the development requested above, schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's hypertension.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of her symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension was incurred in or otherwise related to service?  
   
   (b) Is it at least as likely as not that any pre-existing hypertension was permanently worsened beyond normal progression during service?  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.  In providing this opinion, the examiner should address the Veteran's statement that her hypertension became worse during service.  If the examiner finds the Veteran's hypertension was aggravated by service, he/she should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension. 
   
   (c) If the Veteran's hypertension is found to be related to service, is it at least as likely as not that the Veteran's coronary artery disease and/or type II diabetes mellitus were caused or aggravated by the Veteran's hypertension?  If the examiner finds the Veteran's coronary artery disease and/or type II diabetes mellitus were aggravated by service, he/she should attempt to quantify the degree of aggravation beyond the baseline level.   

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

4.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


